Title: From George Washington to Henry Champion, Sr., 26 May 1780
From: Washington, George
To: Champion, Henry Sr.



Dr Sir
Head Qrs [Morristown] May the 26th 1780

We are in a situation of extremity for want of meat. The Troops on several days have been entirely destitute of Any—and for a considerable time past—they have been at best at half—at Quarter—at an Eighth allowance of this essential ⟨Arti⟩cle—This distress produced a mutiny last night in the Connecticut line. I entreat your best & every exertion to give us relief. I am Dr sir, with great regard Yr Most Obedt sert

Go: Washington

